DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 08/11/2022.
Claims 1, 31 and 40 have been amended; claims 1-21, 23-27, 33-37, 39 and 42 are canceled. Therefore, claims 22, 28-32, 38, 40, 41, and 43-47 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 22, 28-32, 38, 40, 41, and 43-47 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of claims 22, 31 and 40 recites, “receiving a message from an external source intended for a first individual that is formatted according to. . .  social media platform, said message including video content; automatically formatting said video content of said message . . . automatically generating a formatted message that includes the formatted video content and which is based on the external source; modifying the formatted message based on a second set of rules . . .” (emphasis added).
	However, the original disclosure does not have sufficient written description regarding such process where a message, which is already formatted according to a social media platform, is required to undergo additional formatting processes. It is worth noting, per the original disclosure, that the message formatted according to the social media account (of the recipient) is delivered to the recipient without additional formatting processes or steps (e.g. see [0090] of the specification).
	Thus, at least for the reason indicated above, the current claims involve new subject matter. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 32, 40, 41 and 43-45 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 32 and 41, each of these recites, “wherein the message is in a format provided by said external source, wherein said content of said message includes sound content” (emphasis added).
	However, it is unclear what format is implied per the term “the message is in a format provided by said external source”. It is worth to note that current claim 31, from which claim 32 depends from, already recites, “receiving a message from an external source  . . . that is formatted according to one of a plurality of social media platforms” (emphasis added). Similarly, current claim 40, from which claim 41 depends from, already recites, “receiving a message from an external source  . . . that is formatted according to a social media platform” (emphasis added). Consequently, each of claims 32 and 41 is ambiguous.      
In addition, regarding claims 40, 41 and 43-45,  claim 40 recites the limitation, “the first social media platform” (see line 10 of the claim); however, there is insufficient antecedent basis for this limitation in the claim. Consequently, claims 40, 41, 43-45 are ambiguous. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 22, 29, 31, 32, 38, 40, 41 and 45 are rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Strutton 2011/0213670 and in view of Adelson 2006/0294108 (and a reference is also made to Applicant’s specification).
	Regarding claim 22, Schmidt teaches the following claimed limitations: a method of treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: receiving a message from an external source intended for a first individual, said message includes video content ([0150] lines 5-13; [0162]; [0163] lines 1-3: e.g. a message intended for the user/patient  is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted video content and which is based on the external source; causing formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Accordingly, the above indicates the process of automatically formatting said video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source). 
Schmidt does not describe that the message received from the external source is formatted according to a social media platform; and formatting the video based on the first set of rules includes normalizing the video content from the format of the social media platform to a universal video format. 
However, Strutton discloses a system that delivers content/message(s) to a user based on one or more rules associated with one or more social media platforms that the user is accessing (e.g. Twitter® , Linked In® , etc.); wherein the system formats the message according to the rules of that social media platform when delivering the message to the user ([0089]). 
Moreover, Applicant’s specification admits that the process of formatting a video content into a universal video format is an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton; for example, by incorporating an algorithm(s) that formats a message(s) and/or contents based on one or more rules that one or more social media platforms are establishing; and thereby the system, when delivering the message/content to the user, formats the message/content according to the rule set by the social medial platform that the user is accessing, so that the user would have a better chance to receive the message/content; and wherein the algorithm(s) further includes at least a universal/standard video rendering functionality, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
	Schmidt does not explicitly describe, modifying the formatted message based on a second set of rules that includes a rule for displaying the formatted message and being based on a first measure of impairment of the first individual's mental acuity; and wherein baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity, when the baseline cognitive test results indicate that the first individual consistently identifies the external source. 
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
	In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  	 
Schmidt also does not explicitly describe that the second set of rules specifies visualization information about a person associated with the external source from the first individual's social directory which is added to the formatted message.
However, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message, etc. ([0077]).
It is also worth to note that Schmidt already suggests that the system accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis (SNA) is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton and in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries—additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Regarding claim 31, Schmidt teaches the following claimed limitations: a system treating dementia ([0008]; claim 12, lines 1-5: e.g. a computerized system that helps a user(s) to manage a disease—such as Alzheimer disease. It is worth noting that Alzheimer’s disease is the most common type of dementia), comprising: one or more data processors; one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. the system already comprises one or more computing devices, which communicate with one or more servers over a communication network. Accordingly, the system already implements  one or more data processors, and one or more non-transitory computer-readable mediums encoded with instructions for commanding the one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content ([0150] lines 5-13; [0162]; [0163] lines 1-3: e.g. a message intended for the user is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted video content and which is based on the external source; and causing the formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Thus, the teaching above indicates the process of automatically formatting the video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source).
Schmidt does not describe that the message received from the external source is formatted according to a social media platform; and formatting the video based on the first set of rules includes normalizing the video content from the format of the social media platform to a universal video format. 
However, Strutton discloses a system that delivers content/message(s) to a user based on one or more rules associated with one or more social media platforms that the user is accessing (e.g. Twitter® , Linked In® , etc.); wherein the system formats the message according to the rules of that social media platform when delivering the message to the user ([0089]). 
Moreover, Applicant’s specification admits that the process of formatting a video content into a universal video format is an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton; for example, by incorporating an algorithm(s) that formats a message(s) and/or contents based on one or more rules that one or more social media platforms are establishing; and thereby the system, when delivering the message/content to the user, formats the message/content according to the rule set by the social medial platform that the user is accessing, so that the user would have a better chance to receive the message/content; and wherein the algorithm(s) further includes at least a universal/standard video rendering functionality, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
	Schmidt does not explicitly describe, modifying the formatted message based on a second set of rules that includes a rule for displaying the formatted message and being based on a first measure of impairment of the first individual's mental acuity; and wherein baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity, when the baseline cognitive test results indicate that the first individual consistently identifies the external source. 
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
	In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  	 
Schmidt also does not explicitly describe that the second set of rules specifies visualization information about a person associated with the external source from the first individual's social directory which is added to the formatted message.
However, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message, etc. ([0077]).
It is also worth to note that Schmidt already suggests that the system accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis (SNA) is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton and in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries—additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Regarding claim 40, Schmidt teaches the following claimed limitations: a non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method ([0036], [0080], [0081]: e.g. a system that comprises one or more computing devices, wherein the computing devices communicate with one or more servers over a communication network. Accordingly, the system already implements at least a computer-readable medium encoded with instructions for commanding one or more data processors), the method comprising: receiving a message from an external source intended for a first individual, said message including video content ([0150] lines 5-13; [0162]; [0163] lines 1-3: e.g. a message intended for the user is received from a messaging engine; and wherein the message implied above already includes video, see [0164] lines 1-4. Thus, the system receives a message from an external source); automatically formatting said video content of said message based on a first set of rules; automatically generating a formatted message that includes the formatted video content and which is based on the external source; causing formatted message to be displayed to the first individual on the display device ([0163] to [0165]: e.g. the message received above undergoes proper configuration based on the type of user and the type of user device, such as selecting the message content and format; and wherein the message content is also tailored based on further attributes of the user when it is displayed to the user. Accordingly, the above indicates the process of automatically formatting said video content of the message based on a first set of rules; and also automatically generating a formatted message that includes the formatted content which is based on the external source).
Schmidt does not describe that the message received from the external source is formatted according to one of a plurality of social media platforms; the first set of rules being selected from a plurality of sets of rules based on the first social media platform, wherein a different set of rules is associated with a second social media platform; and formatting the video based on the first set of rules includes normalizing the video content from the format of the social media platform to a universal video format. 
However, Strutton discloses a system that delivers content/message(s) to a user based on one or more rules associated with one or more social media platforms that the user is accessing (e.g. Twitter® , Linked In® , etc.); and wherein the system formats the message according to the rules of that social media platform(s) when delivering the message to the user ([0089]). 
Moreover, Applicant’s specification admits that the process of formatting a video content into a universal video format is an old and well-known technique in the art (see [0046] of the specification, wherein Applicant makes a reference to an old patent document, US 6,430,174; and wherein the above document describes the practice of converting messages, such as a video mail, in to a standard format, see col.3 lines 50-64).	
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton; for example, by incorporating an algorithm(s) that formats a message(s) and/or contents based on one or more rules that one or more social media platforms are establishing; and thereby the system, when delivering the message/content to the user, formats the message/content according to the rule set by the social medial platform that the user is accessing, so that the user would have a better chance to receive the message/content; and wherein the algorithm(s) further includes at least a universal/standard video rendering functionality, in order to enable the system to efficiently manage various versions of video contents, so that a message(s) that involves a different version(s) of video format(s) is easily converted to a video format(s) that is compatible to the hardware and/or software configuration of the user’s device; and such implementation improves the effectiveness of the system. 
	Schmidt does not explicitly describe, modifying the formatted message based on a second set of rules that includes a rule for displaying the formatted message and being based on a first measure of impairment of the first individual's mental acuity; and wherein baseline cognitive test and memory training is administered to the first individual having a diagnosis of dementia to obtain baseline cognitive test results including the first measure of impairment of the first individual's mental acuity, when the baseline cognitive test results indicate that the first individual consistently identifies the external source. 
However, Schmidt already suggests that the system formats the message based on the type of user ([0163] lines 1-6); [0164]); such as a user with Alzheimer’s disease (claim 12, lines 1-5); and such medical condition is obtained based on clinical exams (see claim 6). 
	In this regard, Alzheimer’s disease is the most common type of dementia (or a progressive form of dementia); and therefore, it is understood that the diagnostic process involves administering one or more tests to the user for determining the mental statuses of the user, including the user’s mental acuity (e.g. see (i) Montreal  Cognitive Assessment (MoCA); Administration and scoring Instructions; (ii) the MONTREAL COGNITIVE  ASSESSMENT (MOCA)). 
For instance, a health professional administers one or more cognitive and/or memory tests to the user (e.g. displaying a set of pictures to the user; and thereby requesting the user whether he/she recognizes one or more of the pictures, etc.); and wherein the test result(s) is compared to one or more baseline parameters to determine the degree/severity of deterioration of the user’s cognitive ability, etc.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schmidt’s system; for example, by incorporating an algorithm that administers one or more tests to the user at one or more time intervals; and wherein one or more attributes observed from one or more of the test results (e.g.  a result that indicates one or more pictures that the user easily recognizes, etc.) is further utilized when formatting the message(s) to the user, in order to improve the user’s chance to easily recognize the message(s); and thereby making the system more beneficial to the user.  	 
Schmidt also does not explicitly describe that the second set of rules specifies visualization information about a person associated with the external source from the first individual's social directory which is added to the formatted message.
However, Adelson discloses a system for assisting a user experiencing a cognitive problem, wherein the system automatically generates a formatted message to the user; for example, by incorporating a picture of the user’s family member into the message in order to make the user more attentive to the message, etc. ([0077]).
It is also worth to note that Schmidt already suggests that the system accesses the user’s care network, such as family and care provider, in order to provide appropriate communication; and wherein social network analysis (SNA) is performed to profile care givers frequently contacted, etc. ([0090], [0150], [0179]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton and in view of Adelson; for example, by storing one or more pictures of family members and/or care providers into the user’s care network (i.e. a database or directory of the user’s network); wherein the algorithm(s) is upgraded to evaluate—via one or more queries—additional graphical, textual and/or audio data that the user easily recognizes (e.g. one or more pictures of family members and/or care providers that the user usually recognizes, etc.); and wherein the algorithm further considers the above evaluation result when formatting the message (e.g. incorporating—into the message—the graphical, textual and/or audio data that the user usually recognizes, etc.), in order to further maximize the user’s success rate in easily recognizing and comprehending the message; thereby enhancing the reliability of the system.    
Schmidt in view of Strutton and in view of Adelson teaches the claimed limitations as discussed above per claims 22, 31 and 40. Schmidt further teaches: 
Regarding each of claims 32 and 41, wherein the message is in a format provided by said external source, wherein said content of said message includes sound content ([0164] lines 1-7: e.g. the message is comprised of voice and/or audio; and therefore, it already encompasses a message involving audio and video);
	Regarding each of claims  29, 38 and 45, wherein at least one rule of the first set of rules is associated with at least one of: a source of the message; a length of the message; whether the message contains an image; or whether the message conforms to a particular parameter ([0162]; [0164], [0179]: e.g. as already discussed per each of claims 22 and 31, the message intended for the user is received from the messaging engine; and wherein the message is comprised of text, voice, video and/or images, etc. Thus, there is a rule associated with at least one of a source of the message, or whether the message contains an image, etc.).	
●	Claims 28, 30, 43, 44, 46 and 47 are rejected under 35 U.S.C.103 as being unpatentable over Schmidt 2011/0184250 in view of Strutton 2011/0213670, in view of Adelson 2006/0294108 and in view of Beattie 2012/0149404. 
Regarding each of claims 28, 43, and 46, Schmidt in view of Strutton and in view of Adelson teaches the claimed limitations as discussed above.
Schmidt further teaches, wherein at least one rule of the first set of rules includes a primary method of communication for said first individual, wherein said primary method of communication is associated with a first parameter associated with the content of the message ([0164] lines 1-4 and [0179]: e.g. the system already allows the user to specify the communication method—such as voice versus text; and wherein the system considers the user’s method when  providing message to the user. Moreover, it is understood that one or more of such communication methods—i.e. email, text, etc.—inherently involve at least one limitation; such as the size of the message, etc. Thus, there is a rule that includes a primary method of communication for the individual; and wherein it is associated with a first parameter associated with the content of the message). 
Schmidt does not explicitly describe, determining whether said content meets said first parameter, when the message meets the first parameter, receiving said message via said primary method of communication, and when the message fails to meet the first parameter, receiving said message via a secondary method of communication.
	However, Beattie discloses a system that determines whether a communication method, which a user’s device implements, is capable of handling a given content message; and thereby the system provides the content/message: (i) via the communication method if it is capable of handling the message, or (ii) via an alternative communication method if the first communication method is not capable of handling the message/content ([0041] to [0044]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Schmidt in view of Strutton, in view of Adelson and further in view of Beattie; for example, by incorporating an algorithm(s) that allows the system to determine the capability and/or applicability of one or more communication modes (e.g. email communication, text communication, voice communication, etc.); and wherein the 
system selects, based on the capability and/or applicability determined above, the most reliable mode of communication for delivering the message to the user, in order to minimize message or communication error due to the limits of one or more communication modes; and thereby improving the effectiveness and reliability of the system.  
Regarding each of claims 30, 44 and 47, Schmidt in view of Strutton, in view of Adelson and further in view of Beattie teaches the claimed limitations as discussed above. 
Schmidt further teaches, wherein the primary method of communication is via a blog, an email, a forum, a text message, or a social media channel ([0162]; [0164], [0179]: Also see the modification discussed above per each of claims 28 and 37 above: e.g. the system already implements at least a text communication, or an email communication, as a primary mode of communication).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22, 28-32, 38, 40, 41 and 43-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 10,594,636, in view of Strutton 2011/0213670.
(a)	Although the conflicting claims are not identical, they are not patentably distinct from each other. For example, claim 1 of US 10,594,636 encompasses most of the features recited per each of claims 22, 31 and 40 of the current application, besides its additional features (e.g. determining the internal destination of the received message; the second set of rules includes a rule for displaying the formatted message in accordance with a length of time it takes the individual to read the formatted message, etc., see claim 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current claimed invention, to modify the current claims; for example, by incorporating the features of claim 1 of  US 10,594,636 (e.g. incorporating features that allow the current claims to: determine the internal destination of the received message; a rule for displaying the formatted message in accordance with a length of time it takes the individual to read the formatted message, etc.), in order to enhance the accuracy and reliability of the invention claimed per each of the current claims, so that the current claimed invention would be more beneficial to the user(s). 
(b)	Although claim 1 of the above patent does not positively recite that the message being received from the external source is formatted according to a social media platform, Strutton discloses a system that delivers content/message(s) to a user based on one or more rules associated with one or more social media platforms that the user is accessing (e.g. Twitter® , Linked In® , etc.); wherein the system formats the message according to the rules of that social media platform when delivering the message to the user ([0089]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the claim 1 of the above patent in view of Strutton; for example, by incorporating a feature(s) directed to formatting a message (and/or content) according to the rules of one or more social media platforms, so that the claimed method would have a further functionality that enhances the user’s chance to receive the message/content;
Although an exemplary analysis is presented regarding the independent claims, It is worth to note that the analysis applies to each of the current claims. 



Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 08/11/2022). Applicant’s arguments are directed to the new feature currently added via the current amendment; namely, a message formatted according to a social media platform. However, a new ground of rejection is presented to address the current amendment. For instance, Schmidt is modified based on a teaching gleaned from Strutton, including an old and well-known process that Applicant admitted in the original disclosure. Accordingly, the modified system of Schmidt does convert a social media platform message in to a universal video format in order to improve Schmidt’s effectiveness in delivering various types of messages (see above the analysis presented under section §103). Consequently, Applicant’s arguments are now moot in view of the new ground of rejection.   
	Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715